UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7451


JONOTHAN CHRISTIAN VICK,

                Petitioner - Appellant,
          v.

WARDEN, BROAD RIVER CORRECTIONAL INSTITUTION,

                Respondent - Appellee,
          and

STATE OF SOUTH CAROLINA,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Richard Mark Gergel, District
Judge. (0:14-cv-03180-RMG)


Submitted:   February 23, 2016              Decided:   February 25, 2016


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jonothan Christian Vick, Appellant Pro Se. Donald John Zelenka,
Senior Assistant Attorney General, Melody Jane Brown, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonothan      Christian      Vick       seeks       to       appeal          the     district

court’s    order     accepting      the       recommendation              of    the       magistrate

judge    and     denying       relief    on     his       28    U.S.C.          §    2254      (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate         of   appealability.                    28   U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial       showing         of        the       denial       of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                           When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable               jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,            537    U.S.       322,       336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                         Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Vick has not made the requisite showing.                        Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis,      and   dismiss       the    appeal.              We    dispense             with    oral

argument because the facts and legal contentions are adequately

                                               2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3